IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wanda Slack,                             :
                     Appellant           :
                                         :
            v.                           :         No. 231 C.D. 2020
                                         :
Frederick J. Slack, Jr.,                 :
and James D. Lonergan                    :


PER CURIAM                           ORDER


             NOW, May 26, 2021, having considered Appellant’s application for

reargument and Appellees’ answer in response thereto, the application is denied.